1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5    IVAN LEE MATTHEWS, II,                                Case No. 3:18-cv-00560-MMD-CBC
6                                           Plaintiff,                    ORDER
7            v.

8    BRIAN WILLIAMS, et al.,

9                                       Defendants.

10

11          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a state

12   prisoner. On November 28, 2018, this Court issued an order denying Plaintiff’s application

13   to proceed in forma pauperis, without prejudice, because the application was incomplete.

14   (ECF No. 3 at 1-2.) The Court ordered Plaintiff to file a fully complete application to

15   proceed in forma pauperis or pay the full filing fee of $400.00 within thirty days from the

16   date of entry of that order. (Id. at 2.) The thirty-day period has now expired, and Plaintiff

17   has not filed another application to proceed in forma pauperis, paid the full filing fee, or

18   otherwise responded to the Court’s order.

19          District courts have the inherent power to control their dockets and “[i]n the

20   exercise of that power, they may impose sanctions including, where appropriate . . .

21   dismissal” of a case. See Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829,

22   831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

23   failure to prosecute an action, failure to obey a court order, or failure to comply with local

24   rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

25   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

26   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

27   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

28   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
1    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
2    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
3    (affirming dismissal for lack of prosecution and failure to comply with local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the Court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring the
17   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
18   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed in
22   forma pauperis or pay the full filing fee within thirty days expressly stated: “IT IS
23   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of
24   this action may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that
25   dismissal would result from his noncompliance with the Court’s order to file another
26   application to proceed in forma pauperis or pay the full filing fee within thirty days.
27          It is therefore ordered that this action is dismissed without prejudice based on
28   Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full

                                                   2
1    filing fee in compliance with this Court’s November 28, 2018, order.
2          It is further ordered that the Clerk of Court will close the case and enter judgment
3    accordingly.
4          DATED THIS 7th day of January 2019.
5

6                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
